Citation Nr: 0923023	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-00 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee 
disability; and if so, whether the claim may be granted.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for bilateral shoulder 
disability.

7.  Entitlement to service connection for scars of the right 
thigh.

8.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1989 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

The issue of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a right knee injury 
was denied by an August 1994 rating decision and confirmed by 
an October 1997 rating decision.  Although the Veteran 
submitted a notice of disagreement with the August 1994 
rating decision, he did not perfect his appeal.

2.  Evidence submitted subsequent to the October 1997 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a right 
knee injury.

3.  The Veteran does not have hepatitis C that is related to 
active service.

4.  The Veteran does not have a chronic neck disability that 
is related to active service.

5.  The Veteran's back disability is not related to active 
service.

6.  The Veteran does not have a bilateral shoulder disability 
that is related to active service.

7.  The Veteran does not have scars of the right thigh that 
are related to active service.

8.  The Veteran does not have a left knee disability that is 
related to active service.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision which confirmed the 
denial of service connection for right knee injury is final. 
38 U.S.C. § 38 U.S.C.A. § 7105 (c) (1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a right knee 
disability is not reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 
3.156 (2008).

3.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

4.  A neck disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).
 
5.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  A bilateral shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

7.  Scars of the right thigh were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

8.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
his or her entitlement to the underlying claim for the 
benefit sought.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
those element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In other words, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
The basis for the denial in the prior decision can be 
ascertained from the face of that decision.  

Prior to the adjudication of the claim, VA met all statutory 
and regulatory notice and duty to assist provisions.  A 
letter dated in December 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. 
App. at 473, Kent, 20 Vet. App. at 1.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence, as well as how VA determines 
disability ratings and effective dates.  In addition, the 
letter also advised the Veteran that new and material 
evidence was needed to reopen claim of service connection for 
a right knee disability, and by advising the Veteran of what 
was necessary to establish service connection effectively 
informed him of what was necessary to reopen his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  
 
The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Veteran's service treatment records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran has identified no private treatment records to be 
obtained on his behalf.  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded a VA examination in August 2007 with 
respect to the claims of entitlement to service connection 
for a neck disability and bilateral shoulder disability.

The Veteran has not been afforded a VA examination, with an 
opinion as to the etiology of his claimed hepatitis C, right 
thigh scars, or left knee disabilities.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board concludes an examination is not needed in this case 
for his claimed back and left knee disabilities because the 
only evidence indicating the Veteran "suffered an event, 
injury or disease in service" is his own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide 
an examination.  The Court has held, in circumstances similar 
to this, where the supporting evidence of record consists 
only of a lay statement, that VA is not obligated, pursuant 
to 5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claims since it could not 
provide evidence of a past event.  

With respect to the claimed hepatitis C and right thigh 
scars, as no medical evidence has been presented showing 
treatment for either of these conditions or the possibility 
that either of these conditions is related to service, the 
Board finds that an etiology opinion is not "necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

New and Material Evidence

In a decision dated in August 1994, the RO denied the 
Veteran's claims for service connection for a right knee 
injury.  In a decision dated in October 1997, the RO 
confirmed the denial of service connection for a right knee 
injury.  The Veteran did not appeal this decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U38 
U.S.C. § 38 U.S.C.A. § 7105 (c) (1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).  Thus, the October 1997 decision is 
final.  

The Veteran's application to reopen his claim of service 
connection for a right knee condition was received in August 
2006.  A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a March 2007 rating decision, the RO 
declined to reopen the Veteran's claim of entitlement to 
service connection for a right knee condition.  On appeal, 
however, the Board must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
the claim.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The August 1994 rating decision noted that the Veteran's 
service medical records were completely negative for any 
right knee injury.  The Board notes that an earlier rating 
decision, dated in December 1993, noted a laceration to the 
left knee in October 1990.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can 
be service-connected on such a basis.    

Based on the grounds stated for the denial of service 
connection for a right knee injury in the August 1994 rating 
decision, new and material evidence would consist of medical 
evidence of a current right knee disability; medical evidence 
of in-service occurrence of a right knee injury; and medical 
evidence of a nexus between an in-service right knee injury 
and the current right knee disability.  In addition, new and 
material evidence would consist of medical evidence of right 
knee arthritis within a year after the Veteran's discharge 
from service.

In this regard, additional evidence received since the 
October 1997 rating decision includes various VA treatment 
records none of which document a right knee injury between 
May 1989 and May 1982.  In fact, VA treatment records dated 
in April 1995 indicate that the Veteran injured his knee 
playing football in November 1993 and that he reinjured his 
knee playing basketball in 1995.  In addition, there is no 
medical evidence of arthritis of the right knee prior to 
2003.  Further, a December 2007 statement by the Veteran's 
representative noted that the Veteran claims that the service 
medical records show a left knee when it should have been a 
right knee.

The Board has considered the evidence received since the 
October 1997 rating decision and finds that there is still no 
evidence that the Veteran's right knee disorder was incurred 
in or aggravated by active service.  Even assuming for the 
sake of argument that the Veteran's claims are true and the 
service treatment records incorrectly identified the right 
knee as the left knee, there is still no competent medical 
evidence linking his current right knee disorders to active 
service. 

Accordingly, the Board finds that the evidence received 
subsequent to October 1997 rating decision is not new and 
material and does not serve to reopen the claim.  Until the 
Veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for a right knee 
disability, the benefit of the doubt doctrine does not apply.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The first question that must be addressed, therefore, is 
whether incurrence of hepatitis C, right thigh scars, or a 
chronic neck, back, shoulder, or left knee disorder is 
factually shown during service.  The Board concludes it was 
not.  

With respect to the issues of entitlement to service 
connection for a neck disability, bilateral shoulder 
disability, and left knee disability, the Veteran's service 
treatment records indicate that he presented in October 1989 
with right shoulder pain for two weeks after he injured it 
playing football.  A right rotator cuff strain versus small 
tear was diagnosed.  The veteran presented in June 1990 and 
July with complaints of right shoulder pain; unresolved 
strain was diagnosed.  The veteran presented in June 1990 
with complaints of abrasion of the left shoulder from hitting 
a screw while walking in passage way; superficial abrasion 
was diagnosed.  The veteran presented in September 1990 with 
complaints of neck pain and discomfort.  Physical examination 
demonstrated cervical spasms.  The veteran presented in 
October 1990 with lacerations to his left leg (knee) on 
grinder; laceration was diagnosed.  The veteran presented in 
February 1991 with complaints of stiffness in his neck since 
that morning; muscular neck strain was diagnosed.

Despite findings in service of a right shoulder injury, left 
shoulder abrasion, neck pain, and left knee lacerations, the 
Board cannot conclude a "chronic" condition was incurred 
during service.  Treatment for a disorder in service cannot 
be considered treatment for a chronic disorder unless there 
is some indication that a chronic disorder exists.  In 
addition, on the clinical examination for separation from 
service, the Veteran's neck, upper extremities, and lower 
extremities were evaluated as normal.    

With respect to issue of entitlement to service connection 
for hepatitis C, a back disability, and right thigh scars, 
the service treatment records are absent complaints, findings 
or diagnoses during service.  On the clinical examination for 
separation from service, the Veteran's spine was evaluated as 
normal.  In addition, on the Report of Medical History 
completed by the Veteran in conjunction with his separation 
examination, he denied ever having hepatitis and recurrent 
back pain.  With respect to right thigh scars, although marks 
and scars were noted under the summary of defects and 
diagnoses, no scars in particular were noted, including right 
thigh scars.  Thus, there is no medical evidence that shows 
that the Veteran suffered from hepatitis C, a back 
disability, or right thigh scars during service. 

As for statutory presumptions, as noted above, service 
connection may also be established for a current disability 
on the basis of a presumption under the law that certain 
chronic diseases manifesting themselves to a certain degree 
within a certain time after service must have had their onset 
in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. 
§§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be 
service-connected on such a basis.  However, the first 
showing of osteoarthritis of the thoracolumbar spine is not 
noted in the record until 2003, several years after the 
appellant's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The file 
contains records from VA treatment the appellant received 
from 1993.  These treatment records indicate that the 
earliest medical records containing complaints of back pain 
is in August 1996 when the Veteran present with complaints of 
low back pain for 1 week without back trauma but perhaps due 
to heavy lifting and no prior back pain.  There is no report 
of right thigh scars, or neck, shoulder, or left knee 
disorders until the Veteran filed his claim in 2006.  
Similarly, the first hepatitis lab test was ordered in June 
1998 at the request of the Veteran.  Thus, in light of the 
lack of any relevant history reported between the Veteran's 
date of discharge in 1992 and 1996 or later, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  As noted above, to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

With respect to hepatitis C, right thigh scars and 
disabilities of the neck, shoulder and left knee, the current 
post-service medical records are absent any complaints of or 
treatment for these conditions.  Hepatitis C test in May 2003 
was negative.  In addition, the Veteran underwent a VA 
examination in August 2007.  After review of the claims file 
and physical examination of and interview with the Veteran, 
the VA examiner diagnosed the Veteran with muscular strain of 
the neck during active military service resolved without 
subsequent chronicity; right shoulder injury prior to active 
military service, aggravation of right shoulder problem 
during active military service with essentially full 
resolution, and abrasion of the left shoulder during active 
military service resolved, and strain of the left shoulder 
with onset after active military service.  

Thus, the evidence does not otherwise show the presence of a 
current chronic hepatitis C, neck, shoulder, left knee, or 
right thigh scars disability.  Without a disability, there 
can be no entitlement to compensation.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997).  Moreover, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In the absence of competent medical evidence that a current 
disability exists and that it was caused by or aggravated by 
the Veteran's military service, the criteria for establishing 
service connection for hepatitis C, right thigh scars and 
disabilities of the neck, shoulder and left knee have not 
been established.  38 C.F.R. § 3.303. 
 
With respect to the Veteran's back disorder, the Veteran 
clearly has a current disability.  He has been diagnosed with 
osteoarthritis and degenerative disc disease of the lumbar 
spine.  The remaining question, therefore, is whether there 
is medical evidence of a relationship between the current 
disability and military service.  However, no medical 
professional has ever related the Veteran's back condition to 
his military service.  An August 1996 treatment record 
indicates that the Veteran did not recall an injury but was 
doing heaving lifting.  A June 2004 treatment record 
indicates that the Veteran's last two jobs were physical jobs 
that had him bending forward for prolonged periods and that 
these may be contributing to his painful back.    

Thus, the record is absent evidence of in-service incurrence 
of a chronic back disability, evidence of arthritis within a 
year following service, evidence of continuity of 
symptomatology, and medical evidence of a nexus between 
service and currently diagnosed back disorders.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a right 
knee disability is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for bilateral shoulder 
disability is denied.

Entitlement to service connection for scars of the right 
thigh is denied.

Entitlement to service connection for a left knee disability 
is denied.




REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law. See Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).

It is clear from the medical evidence that the Veteran was 
diagnosed with a personality disorder while in the military.  
The Veteran's service treatment records also indicate that in 
February 1992, he was referred by his supervisor for an 
alcohol assessment.  During the interview, the Veteran 
reported serious marital problems, that he had received NJP 
on four separate occasions, and that he had used marijuana 
since the age of 17.  The examiner noted that the Veteran 
appeared depressed and guarded overall but emotions were 
sporadic and inconsistent and that he appeared to be abusing 
alcohol to deal with stress.  The Veteran was referred for a 
psychiatric evaluation.  Mental status examination conducted 
a few days later indicated mild depression secondary to 
command and family situation.  The subsequent psychiatric 
evaluation indicates assessment of alcohol abuse, personality 
disorder NOS with predominately anti-social features, and 
adult child of alcoholics, and accountable and responsible 
for his actions.  The examiner noted that the Veteran's 
personality disorder rendered him unsuitable for adequate 
service in the Navy and noted that further problems may be 
expected prior to May 1992 and, therefore, expeditious 
administrative discharge was recommended.  A March 1992 note 
indicated that administrative separation based on the staff 
psychiatrist's recommendations could not be pursued at that 
time.  Mental status examination conducted indicated mild 
depression secondary to command and family situation.  

In general, congenital or developmental abnormalities, such 
as personality disorders, are not considered "diseases or 
injuries" within the meaning of applicable legislation and, 
hence, do not constitute disabilities for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2008).  While 
service connection may be granted, in limited circumstances, 
for disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).

Although the RO in the Statement of the Case stated that the 
July 2007 VA examiner failed to find that any current 
psychiatric disability was caused by, incurred during, or 
permanently aggravated beyond the normal progression by 
injury, disease or events during military service, however, 
the VA examiner in July 2007 did not address any possible 
aggravation.  The VA examiner diagnosed personality disorder 
not otherwise specified with antisocial features and opined 
that it was less likely than not related to the Veteran's 
past military service.  The examiner noted that the Veteran 
demonstrated a life long history of personality disorder not 
otherwise specific with antisocial features.  He reported 
being arrested as a juvenile prior to military service for 
disorderly conduct and retail theft and alluded to a possible 
charge of sexual assault towards a female peer within the 
academic setting  The Veteran reported being suspended, 
receiving detentions during his formal school attendance and 
engaging in illegal activity including selling drugs prior to 
entering the military.  The VA examiner also noted that a 
diagnosis of personality disorder not otherwise specified was 
additionally noted through review of the Veteran's service 
medical records by K.K. in February 1992. 

In addition, the July 2007 VA examiner stated that the 
Veteran's history of substance abuse was less likely then not 
related to his past military service and that the Veteran's 
chronic dysthymia was less likely than not related to his 
past military service and began during his childhood and 
adolescence due to his being a byproduct of an alcohol 
abusing mother and two stepfathers.  
 
Given that the Veteran had been diagnosed with depression as 
well as personality disorder in service and personality 
disorder and dysthymic disorder at the July 2007 VA 
examination, a remand is warranted to determine whether the 
Veteran's pre-existing personality disorder was aggravated by 
superimposed disease or injury.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
the VA examiner who conducted the July 
2007 VA mental disorders examination.  If 
the July 2007 examiner is no longer 
available, the claims files should be 
forwarded to the appropriate specialist 
for psychiatric disorders.  After a 
review of the claims file, the examiner 
is requested to prepare an addendum which 
addresses whether the Veteran's pre-
existing personality disorder was 
aggravated (chronically worsened) by 
superimposed disease or injury.  A 
complete rationale for any opinion 
proffered must be included in an addendum 
report.  

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


